Citation Nr: 0502050	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  01-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right lower extremity disorder.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that found new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for a right lower extremity 
disorder.  

The Board first considered this issue in May 2002 and also 
found that new and material evidence had not been submitted.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and in March 2003, the 
Court granted a joint motion for remand in order for VA to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] including the notice requirements articulated by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Pursuant to the Court's Order, the Board remanded the issue 
that is the subject of this decision in October 2003.  Review 
of the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

It is noted at this juncture that the veteran was represented 
by R. Edward Bates, Attorney at Law, before the Court.  Mr. 
Bates' authority to represent claimants before VA, however, 
was revoked effective July 28, 2003.  The veteran was advised 
of this revocation and in September 2003 elected to proceed 
before the Board without representation.

In connection with his appeal, the veteran testified at a 
videoconference hearing in January 2002, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2004).  A transcript 
of the hearing is associated with the claims file.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In an unappealed September 1995 rating decision, the RO 
denied service connection for a right lower extremity 
disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's September 1995 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

CONCLUSION OF LAW

1.  The RO's September 1995 decision denying entitlement to 
service connection for a right lower extremity disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the RO's September 
1995 denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right lower extremity disorder have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that subsequent to the initial 
adjudication of the veteran's claim to reopen his claim of 
entitlement to service connection for a right lower extremity 
disorder in August 1999, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  VA revised the provisions of 
38 C.F.R. § 3.159 and  3.156(a) effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim. 
The statute specifically provides that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Duty To Notify

VA has determined that although the provisions of the VCAA do 
not require that a previously denied claim be reopened, VA 
does have a duty to notify the appellant of the evidence 
needed to substantiate his claim.  Veterans Benefits 
Administration Fast Letter 01-02 (January 9, 2001).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the appellant which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf. VA will also request that the veteran provide any 
evidence in hispossession that pertains to the claim. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [a letter from VA to 
an appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard established by the 
VCAA]; 38 C.F.R. § 3.159(b) (2003).

The Board observes that the Court held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The Board notes that the VA advised the veteran that he 
needed to submit new and material evidence to reopen his 
claim, including the regulatory standard for "new and 
material evidence" under 38 C.F.R. § 3.156(a) by the August 
1999 rating decision, the October 2001 Statement of the Case 
(SOC), the Board's May 2002 decision, and most recently the 
September 2004 Supplemental SOC.  The Statement of the Case, 
the prior Board decision, and the SSOC all included the legal 
requirements for reopening a previously denied claim and 
establishing entitlement to service connection.  

Accordingly, the Board concludes that any duty to notify in 
the instant case has been fulfilled, and that no additional 
assistance to the appellant is required based on the facts of 
the instant case.

Duty to assist

As indicated above, the revised statute and regulation left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before VA is 
required to fulfill the duty to assist and to evaluate the 
substantive merits of that claim.  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

With respect to more general due process considerations, the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal. See 38 C.F.R. 
§ 3.103 (2004).

Analysis

A review of the record reveals that in a September 1995 
rating decision, the RO denied service connection for a right 
lower extremity disorder, on the basis that the medical 
evidence showed no notation of an injury to the veteran's 
right lower extremity during service, and showed no causal 
relationship between any incident of the veteran's service 
and his current disability.  The veteran was notified of the 
RO's September 1995 rating decision and his appellate rights 
by VA letter dated in October 1995.  Although the veteran 
initiated an appeal, he did not timely submit his substantive 
appeal, and the September 1995 decision as to that issue 
became final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§ 20.302.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).  As the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a) (2000), new and 
material evidence is defined as evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002) (eliminating the concept of a well-grounded claim).

As noted, a September 1995 rating decision denied service 
connection for a right lower extremity disorder and that 
decision became final when the veteran did not complete his 
appeal within one year of being notified of the decision.  
With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final denial in September 1995.  This additional evidence 
consists of VA outpatient treatment reports and VA 
hospitalization reports from November 1992 to September 2001 
and the transcript of a personal hearing conducted in January 
2002.

At the time of the September 1995 rating decision, the 
evidence consisted of the veteran's service medical records, 
his contentions regarding an injury to his right foot during 
service, and VA medical records showing a current right lower 
extremity disorder.  Review of the veteran's service medical 
records reveals mild pes planus was noted on his entrance and 
separation examination.  Additionally, he was treated for 
left lower extremity difficulties based upon an idiopathic 
pelvic tilt that resulted in a shortening of his left leg.

The evidence missing at the time of the last final September 
1995 rating decision was competent medical evidence to show 
that the veteran had a current disability which could be 
etiologically related to an incident of service origin.  The 
record still lacks such evidence.  The substantial outpatient 
treatment records and hospitalization discharge summaries 
show evidence that the veteran has current right lower 
extremity disorders; they show complaints of and treatment 
for leg weakness, ankle swelling, chronic diabetic foot 
ulceration, osteomyelitis, and a chronic mid-foot deformity, 
secondary to Charcot neuropathic joint disease.  These 
records are new, in that they either did not exist or were 
not of record at the time of the September 1995 rating 
decision; however, the Board finds that they are cumulative 
and redundant of evidence already of record.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence showing a current diagnosis of a right lower 
extremity disorder, although necessary for a finding of 
service connection, was already of record at the time of the 
September 1995 rating decision.  This was shown by a July 
1995 VA examination.  As the medical evidence submitted after 
September 1995 also addresses the existence and severity of 
the veteran's right lower extremity disorder, but does not 
address the issue of an in-service injury or disease that is 
medically related to the veteran's current disability, the 
Board finds that it is cumulative and redundant of the 
evidence already of record.

With respect to the veteran's hearing testimony, the Board 
notes his assertion that he suffered an injury to his right 
foot while in the service, after dropping ammunition onto it, 
and that this injury was the cause of his current right lower 
extremity disorder; however, such an assertion does not 
constitute new and material evidence because the contention 
regarding the injury to the right foot was already of record, 
having been related to the VA examiner during the July 1995 
examination.  Additionally, the veteran lacks the competency 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of his current right lower extremity 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  

Thus, the medical evidence and the veteran's hearing 
testimony are not deemed to be "new and material evidence" 
and they cannot serve to reopen the claim, as they do not 
shed any light on pertinent issues not already established at 
the time of the September 1995 rating decision, such as the 
question of whether the veteran's current right lower 
extremity disorder is related to an incident of his military 
service.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of 
September 1995, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has not been submitted and 
the claim of service connection for a right lower extremity 
disorder is not reopened.  See 38 C.F.R. § 3.156(a).

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right lower extremity 
disorder, and the appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


